UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4647
GARRICK L. WILSON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 Terry L. Wooten, District Judge.
                            (CR-02-146)

                   Submitted: February 27, 2003

                      Decided: March 28, 2003

    Before LUTTIG, MICHAEL, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Hervery B. O. Young, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Alfred W. Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WILSON
                             OPINION

PER CURIAM:

   Garrick L. Wilson pled guilty to possession of a firearm by a con-
victed felon, 18 U.S.C. § 922(g)(1) (2000). The district court imposed
a sentence of 216 months based on Wilson’s status as an armed career
criminal pursuant to 18 U.S.C. § 924(e) (2000). Wilson appeals his
sentence as an armed career criminal. We affirm.

   We review legal issues concerning sentences de novo. United
States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). Similarly, the
legal determinations attendant to the application of the Armed Career
Criminal Act are reviewed de novo. See 18 U.S.C. § 924(e)(1) (2000);
United States v. Brandon, 247 F.3d 186, 188 (4th Cir. 2001).

   Wilson first asserts his two drug convictions cannot qualify as "se-
rious drug offenses" as defined in 18 U.S.C. § 924(e)(2)(A)(iii)
(2000), because he was sentenced under the South Carolina Youthful
Offender Act, which prescribes a sentence not to exceed six years
imprisonment. S.C. Code Ann. § 24-19-50 (Law. Co-op. 2002). To
determine whether a prior conviction may be counted under the
Armed Career Criminal Act, the court looks at the statutory penalty
for the conviction. See Taylor v. United States, 495 U.S. 575, 600
(1990); United States v. Moore, 286 F.3d 47, 48-49 (1st Cir. 2002);
Brandon, 247 F.3d at 188. We find that Wilson’s two drug convic-
tions fall within the statutory definition of serious drug crime and
therefore are properly counted as convictions under the Armed Career
Criminal Act.

   Wilson next asserts that South Carolina sentences were imposed on
his four convictions on two occasions, two drug offenses were sen-
tenced on one date and two violent felonies were sentenced on
another. He argues that the two drug convictions should be counted
as one conviction and the remaining two convictions should count as
a second conviction. Following this reasoning, Wilson claims he has,
at most, two prior qualifying convictions. This assertion is without
merit. See United States v. Williams, 187 F.3d 429, 431 (4th Cir.
1999); United States v. Hobbs, 136 F.3d 384, 388 (4th Cir. 1998);
United States v. Letterlough, 63 F.3d 332, 335-36 (4th Cir. 1995).
                     UNITED STATES v. WILSON                      3
   Accordingly, we affirm Wilson’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
in the decisional process.

                                                        AFFIRMED